                       UN ITED STA TES DISTRICT COU RT FO R TH E
                            SO UTHERN D ISTRICT O F FLORID A
                 C ase Num ber:I7-ZOJO7-CR -M A R TINEZ/O TA ZO -R EY ES

 UN ITED STA TES O F AM ER ICA ,

        Plaintiff,


 REGINA LD GR AH AM ,

        Defendant.


                 O RD ER AD O PTIN G RE PO R T A ND R EC O M M EN DA TIO N
                  O N C O UN SEL'S SE CO N D IN TER IM C JA V O U CH ER

       TH IS C A USE cam e before the Courtupon the R eportand Recom m endation on Counsel's

Second Interim ClA vouchersubm itted pursuanttotheCrim inalJusticeA ctV oucher113C .0726709

issuedbyUnitedStatesM agistrateJudgeAliciaM .Otazo-ReyesonJanuary9,2019(ECFNo.9291.
M agistrate Judge Otazo-Reyes, recom m ends that this Court, approve the Second lnterim CJA

Voucherand thatAttorney IsraelJose Encinosa be paid a totalsum of$69,136.33. The partieswere

affordedtheopportunitytofileobjectionstotheReportandRecommendations,howevernonewere
filed. The Court notes Counsel's Notice of No Objection to M agistrate's Report and
Recommendations gECF No.9421. Accordingly,the Courthas considered the Reportand
Recom m endation, the pertinent parts of the record, for the reasons stated in the Reportof the

M agistrate Judge,and upon independentreview ofthe file and being otherw ise fully advised in the

prem ises,itis

       O R DER ED AN D A DJU D G ED thatunited StatesM agistrateJudgeA liciaM .O tazo-Reyes's

Reportand Recommendations(ECFNo.9291,isherebyADOPTED and AFFIRM ED.
       DONEANDORDERED inChambersatMiami,Florida,this tç:pdayofJanuary,2019.
                                                              (

                                                   JO SE M A RTIN EZ
                                                   UN ITE STA TES DISTRICT JU D GE
Copiesprovided to:
M agistrate Judge Otazo-R eyes
lsraclJose Encinosa,Esq
CJA Adm inistrator




                                 -   2-
